DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II (Fig. 3-6, 9, 10) in the reply filed on March 29th, 2021 is acknowledged. As such, claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
Reference characters “120, 130” are used to designate throughout the disclosure both a first connecting arm and second connecting arm, respectively, and as a locking connector (page 6 line 19).
Reference characters “220, 230” are used to designate throughout the disclosure both a first connecting arm and second connecting arm, respectively, and as a bolt connector (page 6 line 19).
Appropriate correction is required.
Claim Objections
Claims 9, 10, 14 are objected to because of the following informalities:  
In lines 23-24 of claim 9, “the corner where they meet”, the Examiner recommends amending this statement to read “a corner of the corner element where they meet”.
In line 4 of claim 10, “first or second supporting profile” should read “first and second supporting profiles”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 first recites a first supporting profile and a second supporting profile as part of intended use for an angle connector in lines 1-3. However, claim 1 goes on to set forth a plurality of details directed to the supporting profiles, as well as positively reciting the details of the supporting profiles at least in line 16. It is therefore unclear from the claim whether the Applicant is intending to claim the subcombination of the angle connector, or the combination of the angle connector and the two supporting profiles. For the purpose of this action, the Examiner has interpreted the claim as being directed to the subcombination of an angle connector, given the preamble of claims 9-11, 13-16. The examiner notes that claim 11 also has positively recited limitations directed to the combination.
Further regarding claim 9, there is insufficient antecedent basis for “the first end” and “the second end” of the angle connector. It is unclear within the claim whether the Applicant is referring to the first and second end surfaces, the first and second free ends, or whether they are establishing a new limitation. Due to the nature of the first and second ends being able to be 
Regarding claim 10, there is insufficient antecedent basis for the limitation “the associated free first and second ends” of the first and second supporting profiles in the claim. The Examiner has interpreted this limitation as reading “associated free first and second ends of the first and second supporting profiles, respectively”, in order to establish antecedent basis for this limitation.
Regarding claim 14, line 3 recites the limitation “two free end pieces”. It is unclear from the claim whether the Applicant is intending to introduce a new limitation, or if they are referring to the first and second free ends from claims 9 and 10. For the purpose of this action, the Examiner as interpreted the limitation as reading as “the two free ends”.
Further regarding claim 14, it is unclear in line 3 of the claim which “end surface opposite the corner element” are being referred to, as there is antecedent basis for first and second end surfaces. Further, it is unclear as to how the first and second end surfaces would be able to be opposite the corner element, as the corner element comprises the first and second end surfaces. Being that the claim appears to be directed to the mounting of the first and second free ends to the mounting surfaces of the corner element, the Examiner has interpreted this limitation as reading “end surfaces of the free ends that are opposite the corner element”.
Regarding claim 15, the limitation of the “end surface” in line 2 carries the same lack of clarity as claim 14. As such, the limitation has been interpreted in the same manner and the Examiner will read it as “the end surfaces of the free ends”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 10, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stuckey (WO 2012/129598).
Regarding claim 9, Stuckey discloses an angle connector comprising (150, 160, 170, 180, 190 in Fig. 3) for connecting a first supporting profile having a first cavity, a first outer side surface and a first active fixation element with a second supporting profile having a second cavity, a second outer side surface and a second active fixation element (the angle connector is capable of connecting with first and second supporting profiles with the stated limitations):, wherein the angle connector comprises:
a corner element (150 Fig. 3, 4), having a first end surface and a second end surface (the end surfaces are the surfaces from which mounting surfaces 152 extend from; see Fig. 1 and Annotated Fig. 1 below) that are aligned perpendicular to each other (it can be seen the end surfaces are perpendicular to one another), 

a second free end (see Annotated Fig. 2, comprising parts 190, 160, 170) aligned perpendicular to the first free end (it can be seen they are aligned perpendicular to one another), extending beyond the second end surface (it can be seen it extends beyond the second end surface) and to be inserted into the second cavity of the second supporting profile (it is capable of being inserted into the cavity of a second profile),
wherein the first free end of the angle connector has a passive fixation element (the bolt 180, which causes the spreading of barbs 161 via wedge member 170 as seen in Fig. 5A-B) being complementary to the first active fixation element (the passive fixation element is capable of being complementary to a first active fixation element), 
wherein the second free end of the angle connector has a passive fixation element (the spreading of barbs 161 via wedge member 170 as seen in Fig. 5A-B) being complementary to the second active fixation element (the passive fixation element is capable of being complementary to a second active fixation element),
wherein the first free end of the angle connector can be detachably connected to the associated first supporting profile by way of a complementary first active fixation element (the first free end is capable of being detachably connected to a first supporting profile of a complementary first active fixation element),
wherein the second free end of the angle connector can be detachably connected to the associated second supporting profile by way of a complementary second active fixation element 
wherein the corner element comprises a first and second profile element (the profile elements are the surfaces of the corner element that comprise the passageway 154 in Fig. 2; see Annotated Fig. 1) compatible with the first and second support profiles (the are compatible with first and second support profiles in that they are capable of being in line with the support profiles), respectively,
wherein the first and second profile elements are provided on two outer sides (it can be seen the first and second profile elements are provided on two outer sides of the corner element) of the corner element that are positioned perpendicular to each other (it can be seen the profile elements are positioned perpendicular to each other), respectively, and 
wherein the first and second profile elements of the angle connector are reaching from a corner (it can be seen the profile elements meet a corner of the corner element) where they meet until the height of the associated first and second end surface, respectively, of the corner element (it can be seen the profile elements reach until the first and second end surfaces).

    PNG
    media_image1.png
    468
    702
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    417
    533
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 10, Stuckey discloses wherein the first and second free ends of the angle connector in the portion extending over the corner element feature a body with a cuboid outer form (it can be seen that the member 190 of the free ends that extend over the end surfaces of the corner element are a body with a cuboid outer form) for form-fitting absorption into a complementary recess in associated first and second ends of the first and second supporting profiles, respectively (the cuboid outer forms of the free ends are capable of form-fitting into recesses at ends of supporting profiles).
Regarding claim 13, Stuckey discloses wherein the first and second free end of the angle connector are connected in one piece with the corner element (it can be seen in Fig. 4 that the free ends are connected in one piece with the corner element).
Regarding claim 14, Stuckey discloses wherein the corner element comprises mounting surfaces (152 Fig. 1, 3) on interior sides located opposite the two perpendicular first and second outer sides (the mounting surfaces are located opposite the first and second outer sides), that the two free ends are provided, of which end surfaces of the free ends (see Annotated Fig. 1) that are opposite the corner element are designed for being mounted onto the associated mounting surfaces (it can be seen in Fig. 4 that the end surfaces of the free ends are mounted onto the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stuckey in view of Vestergaard-Jensen (US 8,528,188; hereinafter VJ).
Regarding claim 11, Stuckey discloses wherein at least the first or the second free end of the angle connector forms a passive means of fixation in the form of a bolt (180) protruding beyond the cuboid body (it can be seen that the bolt protrudes beyond the cuboid body 190) having a cylinder mantle (it can be seen the bolt has a cylinder mantle).
Stuckey does not teach that the bolt comprises a conical cavity in the cylinder mantle and that the bolt is associated with a sleeve having a cross bore for receiving the bolt and that the sleeve has a free end with inner threading so that an associated supporting profile can be tightened against the corner element by means of a locking screw with a conical end that can be screwed into the inner threading.
VJ (Fig. 1-5) teaches of the joining of two members (100, 200 in Fig. 5) via a fixation element in the form of a bolt (12), having a conical cavity (28) in its cylinder mantle, where the bolt is received in a cross bore (54) of a sleeve (16), and the sleeve is received in a bore (102) of the member (100). The sleeve has a free end with inner threading (50) which receives a locking 
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Stuckey with the teachings of VJ, so that the bolt of Stuckey would have a conical cavity that receives the conical locking screw by way of the sleeve. By simply extending the length of the bolt of Stuckey so that it extends beyond the wedge member (170) of Stuckey, and forming a conical cavity on the cylinder mantle of the portion of the bolt that extends past the wedge member, this would allow for the bolt to be received in the cross bore of the sleeve of VJ, and have the locking screw to be received in the conical cavity of the bolt. If one were to simply introduce a bore (as taught by the bore 102 of VJ) into a side of a supporting profile that is to be connected to the corner element, this would yield the predictable result of having a more secure connection of a supporting profile to corner element of the angle connector via the free end and fixation element.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stuckey in view of Altman (US 2004/0120759).
Regarding claim 15, Stuckey does not disclose that the mounting surfaces form a cavity for a form-fitting absorption of the end surface of the free ends.
Altman teaches of a similar free end (comprising members 40, 60 in Fig. 16) that is used as a connecting apparatus for joining tubular members, having an end surface on the free end (the protruding surface of member 40 in Fig. 4 that has bore 130 visible on the protruding surface) that is form-fitted to be absorbed into a cavity on a mounting surface (the recessed portion of member 70 in Fig. 10 that has bore 260 visible within the recessed cavity).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stuckey in view of Bruder (US 6,223,917).
Regarding claim 16, Stuckey does not disclose that the first and second profile elements that are provided at the two perpendicular first and second outer sides feature a profile wall surface and a centered slot with indentations, such that the perpendicular profile wall surfaces meet at a corner edge of the corner element.
Bruder teaches of a similar angle connector (2 Fig. 1) that has a centered slot (11) with indentations (the indentations 16 on profiles 1 are also on the angle connector on the outer sides of the centered slot so that strips 10 can be inserted and retained within the centered slot), forming perpendicular profile wall surfaces (see Annotated Fig. 3) that meet at a corner edge of the corner element.

    PNG
    media_image3.png
    375
    437
    media_image3.png
    Greyscale

Annotated Figure 3
	It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the profile elements on the outer sides of the corner element of Stuckey with the teachings of Bruder, to have a centered slot with indentations, forming profile walls, on the profile elements of the outer sides of the corner elements. By simply positioning the centered slots and indentations so that the passageways (154) of the corner element are centered within the centered slots, this would form the first and second profile walls, as taught by Bruder, on the outer sides of the corner element. By doing such, this would yield the predictable result of allowing one to insert a similar strip of Bruder into the centered slot, if one were to adjoin profiles with similar outer surfaces of Bruder, offering a secondary attachment means between the angle connector and profiles, as well as covering the passageway, preventing any unwanted debris from invading that area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678